Citation Nr: 1737523	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's claims file is currently under the jurisdiction of the Portland, Oregon RO.

In February 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 

FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran's current bilateral hearing loss manifested during his active service or to a compensable degree within one year of separation from active service, or that the bilateral hearing loss is at least as likely as not etiologically related to his active service

2.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. 155.

Analysis - Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to acoustic trauma from noise exposure during service.  He has testified that he was exposed to noise from jet aircraft on a daily basis.  See February 2017 Board hearing.

As to the current disability element of service connection, the September 2012 VA audiological examination report includes the following audiometric findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
35
LEFT
15
20
45
65
75

In addition, the Veteran had speech recognition scores of 86 percent in the right ear and 82 percent in the left ear using the Maryland CNC word list.  The VA examination testing results reflect a bilateral hearing loss disability for VA purposes, as the Veteran had a speech recognition score below 94 percent in both ears.  Therefore, there is evidence of a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records reveals that he received an audiometric test at his December 1965 entrance examination.  The December 1965 report of medical examination for entrance into active service includes the following audiometric findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0


VA currently uses ISO (ANSI) units to measure hearing thresholds.  It is unclear whether the Veteran's December 1965 puretone thresholds were measured in ISO or ASA units.  However, as the hearing test was conducted prior to 1967, the Board will assume that the puretone thresholds were measured in ASA units.  As such, when converted to ISO units, the Veteran had the following threshold readings:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5


The Veteran also received an audiometric test upon separation in April 1969.  The April 1969 separation examination includes the following audiometric findings, noted as reported in ASA units:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
5
10
10

The April 1969 separation examination audiometric findings, when converted to ISO units, are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
15
20
15

As such, the puretone threshold tests upon entrance into active service and separation from active service do not demonstrate bilateral hearing loss.  See Hensley, 5 Vet. App. at 159.  Accordingly, the Board finds that the service treatment records do not show that the Veteran exhibited bilateral hearing loss at any time during active service or at separation from active service.

Nevertheless, the Board finds that the Veteran had an in-service injury consisting of acoustic trauma from noise exposure.  The Veteran's reports of exposure to noise from aircraft engines are credible because they are consistent with the circumstances of his service, to include as reflected by the military occupational specialty (MOS) of airplane mechanic shown on his DD Form 214.  See 38 U.S.C.A. § 1154 (a).  

As to a nexus to service, in reviewing all of the evidence of record, the Board finds that, although the Veteran experienced an in-service injury consisting of acoustic trauma from noise exposure, and currently has bilateral hearing loss disability for VA purposes, the most probative evidence does not relate the current bilateral hearing loss disability to the Veteran's active service, to include the in-service noise exposure.  The earliest dated evidence of record demonstrating a bilateral hearing loss disability is the September 2012 VA examination, approximately 43 years after the Veteran's separation from active service.  Accordingly, there is no competent evidence of record showing that the Veteran had hearing loss during service or within one year of his discharge from active service.  As such, the Veteran does not satisfy the criteria for entitlement to service connection for his current bilateral hearing loss on a presumptive basis as a chronic organic disease of the nervous system.  See 38 C.F.R. §§ 3.303 (b), 3.307 (a)(3), 3.309 (a).   

Additionally, the Board assigns great probative weight to the September 2012 VA examination report and the medical opinions contained therein.  The September 2012 VA examiner reviewed the record and examined the Veteran.  Based on the record and the examination, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or related to the Veteran's active service.  In so doing, the examiner noted the relevant evidence of record, to include the enlistment and separation examinations.  As a rationale for the opinion, the examiner cited the Veteran's statements during the examination that he became aware of his hearing loss "probably ten years ago maybe."  The Veteran also stated that he could not recall having hearing problems during service.  The examiner also cited the Veteran's exposure to noise after service due to his years of hunting.  

The Board finds the September 2012 VA examiner's opinion to be probative because the examiner considered the Veteran's reported history, including his statements relating to the onset of his bilateral hearing loss, noted and cited the evidence reviewed, and provided appropriate reasoning for the conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of medical opinion include the medical expert's access to the record and the thoroughness and detail of the opinion).

The Veteran has argued that his current bilateral hearing loss is the result of in-service noise exposure.  The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of his symptoms.  However, the objective medical evidence of record does not show bilateral hearing loss during active service.  Furthermore, the record is absent of treatment for or complaint of bilateral hearing loss until September 2012, approximately 43 years after the Veteran's separation from active service.  The Veteran is not competent to diagnose himself with a hearing loss disability during the period from his active service to September 2012 when he was first shown to have bilateral hearing loss in the medical records.  He is also not competent to etiologically relate his current bilateral hearing loss disability to his active service.  Although there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir.); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran has not been shown to possess the medical knowledge or expertise necessary to diagnose a hearing loss disability or to provide an opinion on a complex medical matter such as the etiology of his current bilateral hearing loss.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, his statements as to the etiology of his bilateral hearing loss do not weigh against the probative value of the September 2012 negative nexus opinion.

The Board acknowledges that the Veteran received a private physician examination in March 2013 that stated the Veteran's bilateral hearing loss is at least as likely as not due to his military service and exposure to noise.  However, the March 2013 private examiner did not review the Veteran's service treatment records.  The private examination also does not contain the results of the audiological examination or clearly indicate that the results of the word recognition test were from the Maryland CNC Test.  Additionally, the private examiner's opinion does not contain an adequate rationale.  The private physician merely states that the Veteran's bilateral hearing loss began after service and that the results of the audiological examination are consistent with noise induced hearing loss.  As the March 2013 private examination does not provide an adequate rationale the Board affords it relatively little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").     

In summary, the record does not show that the Veteran had bilateral hearing loss at entrance to or separation from active service.  The record also does not show that the Veteran had a bilateral hearing loss disability within the one-year period following his separation from active service.  Rather, the competent evidence of record does not show a bilateral hearing loss disability until approximately 43 years after the Veteran's separation from active service.  Furthermore, the probative evidence of record does not support a finding of service connection on the basis of delayed onset.  After considering all of the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability and the Veteran's active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

Analysis -- Tinnitus

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  He reports that he first noticed the tinnitus during active service.  See, e.g., February 2017 Board hearing transcript.  Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology in service and after service, and such subjective complaints have been documented by the medical evidence of record, to include the September 2012 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus which was initially demonstrated in service.

Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptoms to any particular cause.  Such is a complex medical matter that does not lend itself to lay opinion.  The Veteran has not been shown to have the medical training necessary to opine as to the cause of his tinnitus.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F. 3d at 1377 n.4 (Fed. Cir. 2007).   

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board again notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is shown to be chronic and continuous since active service or where it manifests to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.303 (b), 3.309 (a).  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  Although there is evidence of record against his credibility in this regard, the Board finds that, with resolution of doubt in the Veteran's favor, his assertions are credible, and service connection is warranted for tinnitus.   

Specifically, the Veteran did not report tinnitus during active service or at the time of separation.  The first recorded instance of the Veteran reporting tinnitus in the record is his claim for compensation, which was received in June 2012, approximately 43 years after his separation from active service.  See VA Form 21-526, Veteran Application for Compensation, received June 2012.  However, the absence of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service.  In this regard, it is additionally noted that although the Veteran stated his tinnitus began thirty to thirty five years earlier, at the September 2012 VA examination, the Veteran reported the presence of tinnitus since service at a March 2013 private examination.  In addition, the Veteran provided a reasonable explanation for the lack of treatment for tinnitus at the February 2017 Board hearing.  Specifically, he testified that he expected the condition to go away and that he had gotten used to it.  

In the September 2012 VA examination report, the VA examiner opined that the Veteran's current tinnitus is less likely than not caused by or a result of military noise exposure because there were no complaints of tinnitus during service and his tinnitus is likely related to his hearing loss which occurred after service.

The Veteran received a private medical opinion relating to his tinnitus in March 2013.  At the March 2013 examination the Veteran stated his tinnitus had its onset during active service due to his exposure to jet engine noise as an aircraft mechanic.  

The Board cannot afford greater probative weight to the September 2012 VA examiner's medical opinion than to the Veteran's competent and credible statements as to the presence and onset of his tinnitus at the March 2013 private examination and February 2017 Board hearing.    

In this case, despite the September 2012 VA examiner's opinion, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Veteran's military occupational specialty is a specialty with a high probability of exposure to noise and the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service.  See Charles, 16 Vet. App. at 370.  

In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


